     Case 3:18-mj-20271-JMA-AJB Document 29 Filed 05/08/20 PageID.446 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                   Case No.: 18-MJ-20271-JMA-AJB
12          Plaintiff,
      v.                                       ORDER AND JUDGMENT OF
13
                                               DISMISSAL
14 ELIONAL LOPEZ-GONZALEZ,
15          Defendant.
16
17         On the Government’s motion, and for good cause shown, the conviction in the
18 above case is vacated and the charge dismissed without prejudice.
19         IT IS SO ORDERED.
20
21 Dated: May 6, 2020
22
23
24
25
26
27
28
